Citation Nr: 1639271	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disorder of both feet.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for a skin disorder of both feet.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends, in essence, that service connection for a skin disorder of both feet is warranted based upon service incurrence.  The Veteran states that he had a skin disorder of the feet in service and that the same foot disorder continues to this date.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Veteran testified at a videoconference hearing in June 2016.  At his hearing, he testified that he was an infantryman for 26 years in the Marines.  He was on his feet, in boots, marching for years.  He related pain on the top of his feet, and that he had to rub his feet a lot to attempt to relieve some of the pain.  He testified that as a Marine, one could not go to sick bay because of a little pain, you ignored the pain and continued going.  He stated that he treated himself for a fungal infection for many years.  He also testified that he began seeing a doctor in 2015 at the El Centro Naval Air Station regarding his feet.  He indicated that his physician stated that he would refer him to a specialist for his feet.  All records from this physician, Dr. T,. do not appear to have been included in the record.  Those additional records should be obtained, if available, and associated with the claims file.  

Additionally, the record shows that in July 2003, the Veteran underwent a retirement examination.  The record shows that on clinical evaluation, he had bilateral onychomycosis and tinea pedis of all digits.  He was provided Nystatin powder and Terbinafine lotion for treatment of the feet on separation from service.  

The Veteran has testified to a skin disorder in service and thereafter, the Veteran's retirement examination shows skin disorders of the feet, but there is no opinion which determines whether there is a relationship between the skin condition he presently has and the skin disorder he had in service.  As such, the Veteran should undergo a VA examination which includes an opinion as to direct service connection.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise,( to include medical records from Dr. T. for treatment of the skin of his feet)  that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be afforded an appropriate skin VA examination to determine the nature and etiology of any skin disorder of the feet.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a skin disorder which is of service onset, or is otherwise related to service.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

